EX PARTE WILLIAM MORRIS HODGES, II



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-429-CR





EX PARTE WILLIAM MORRIS 

HODGES, II	









------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant William Morris Hodges, II filed a pretrial application for writ of habeas corpus seeking a bond reduction.  The trial court granted the application but denied the relief.  Appellant appeals from that denial.  Two days after we received Appellant’s pro se brief in this court, he pled guilty to felony DWI pursuant to a plea bargain.  In accordance with the plea bargain, the trial court convicted Appellant and sentenced him to ten years’ confinement and a $1,250 fine.  The sentence was probated for ten years, and Appellant was ordered to serve 120 days in jail as a condition of probation.  The State has filed a motion to dismiss the appeal as moot.  Because Appellant has now been convicted, any issues concerning pretrial bond are moot.
(footnote: 2)  
We therefore grant the State’s motion and dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  June 12, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Oldham v. State
,
 
5 S.W.3d 840, 846 (Tex. App.—Houston [14
th
 Dist.] 1999, pet. ref’d);
 
see Taylor v. State
, 676 S.W.2d 135, 136 (Tex. Crim. App. 1984) (appeal of denial of pretrial bond rendered moot where accused accorded trial on prior indictment); 
Tobias v. State
, 884 S.W.2d 571, 585 (Tex. App.—Fort Worth 1994, pet. ref’d) (same),
 cert. denied
, 515 U.S. 1126 (1995).  


3:See
 
Tex. R. App. P.
 43.2(f).